                             United States v. Lucio Celli
                      Special Conditions of Supervised Release


•   The defendant shall not telephone any court personnel, nor have any third party (other
    than his counsel) do so on his behalf.
•   The defendant shall not email any court personnel unless expressly permitted, in
    writing, by his supervising probation officer. He shall not cause any third party (other
    than his counsel) to email court personnel on his behalf unless expressly permitted, in
    writing, by his supervising probation officer.
•   The defendant shall not call, email, fax, or contact any judge of any court, or any
    judge’s chambers, including, without limitation, by U.S. mail.
•   The defendant shall not file any document in any court unless or until counsel reviews
    it and certifies to him that it does not contain a threat.
•   After counsel approves a filing, the defendant may file documents in an appropriate
    way. If submitting the filing to the Pro Se Office by U.S. mail is an available option,
    then he must avail himself of that option.
•   The defendant is obligated to provide all filings to counsel at least 14 days before the
    date on which he intends to file them.
•   The defendant is obligated to provide complaints for any new civil lawsuits to the
    Probation Office at least 14 days before he intends to file them and/or initiate the
    litigation.
•   The defendant shall not make any phone calls or send any written correspondence
    (including e-mail) to any prosecutor or government personnel, and shall not have any
    third party do so on his behalf (with the exception of counsel).
•   The defendant shall confer with counsel regarding any pending or future complaints
    of alleged misconduct by any judge or prosecutor filed by the defendant to determine
    whether those complaints conform with applicable legal standards and rules of
    conduct. If, after conferring with counsel, it is determined that any such pending
    complaint does not conform with applicable legal standards or rules of conduct, the
    defendant shall either amend or withdraw the complaint through counsel. The
    defendant shall not submit any such future complaints except through counsel.
•   The defendant shall participate in an outpatient mental health treatment program as
    approved by the Probation Department, and engage in any other counseling treatment
    requested by the Probation Department. The defendant shall contribute to the cost of
    such services rendered and/or any psychotropic medications prescribed to the degree
    he is reasonably able, and shall cooperate in securing any applicable third-party
    payment. The defendant shall disclose all financial information and documents to the
    Probation Department to assess his ability to pay.
•   The defendant shall enter a 30-day inpatient substance abuse treatment program
    starting on July 23, 2021 or as soon thereafter as the Probation Department arranges.
    The Court understands that the defendant’s therapist, Alyssa Pappas at Samaritan
    Daytop, has referred the defendant to Geisinger addiction treatment in Danville,
    Pennsylvania. The defendant shall contribute to the costs of such treatment not to
    exceed an amount determined reasonable by the Probation Department’s Sliding
    Scale for Substance Abuse Treatment Services, and shall cooperate in securing any
    applicable third party payment, such as insurance or Medicaid. The defendant shall
    disclose all financial information and documents to the Probation Department to
    assess his or her ability to pay. The defendant shall not consume any alcohol or other
    intoxicants during and after treatment, unless granted a prescription by a licensed
    physician and proof of same is provided to the Probation Department. The defendant
    shall submit to testing during and after treatment to ensure abstinence from drugs and
    alcohol.
•   The defendant’s ability to access the internet, or have third parties access the internet
    on his behalf, shall be restricted as required by the Probation Department.
•   The defendant shall participate in and cooperate with the U.S. Probation
    Department’s Computer and Internet Monitoring program. Cooperation shall include,
    but not be limited to, identifying computer systems, Internet capable devices, and/or
    similar electronic devices the defendant has access to, and allowing the installation of
    monitoring software/hardware on said devices, at the defendant’s expense. The
    defendant shall inform all parties that access a monitored computer, or similar
    electronic device, that the device is subject to search and monitoring. The defendant
    may be limited to possessing only one personal Internet capable device, to facilitate
    the Probation Department’s ability to effectively monitor his Internet related
    activities. The defendant shall also permit random examinations of said computer
    systems, Internet capable devices, similar electronic devices, and related computer
    media, such as CDs, under his control.
•   Upon request, the defendant shall provide the Probation Department with full
    disclosure of his financial records, including co-mingled income, expenses, assets and
    liabilities, to include yearly income tax returns. The defendant shall cooperate with
    the Probation Officer in the investigation of his financial dealings and shall provide
    truthful monthly statements of his income and expenses. The defendant shall
    cooperate in the signing of any necessary authorization to release information forms
    permitting the U.S. Probation Department access to his financial information and
    records.
•   The defendant shall report to the Probation Office any and all electronic
    communications service accounts (as defined in 18 U.S.C. § 2510(15)) used for user

                                          2
    communications, dissemination and/or storage of digital media files (i.e. audio, video,
    images). This includes, but is not limited to, email accounts, social media accounts,
    and cloud storage accounts. The defendant shall provide each account identifier and
    password, and shall report the creation of new accounts, changes in identifiers and/or
    passwords, transfer, suspension and/or deletion of any account within 5 days of such
    action. Failure to provide accurate account information may be grounds for
    revocation of release. The defendant shall permit the Probation Office to access and
    search any account(s) using the defendant’s credentials pursuant to this condition
    only when reasonable suspicion exists that the defendant has violated a condition of
    his supervision and that the account(s) to be searched contains evidence of this
    violation. Failure to submit to such a search may be grounds for revocation of release.
•   The defendant shall notify the New York City Department of Education and the New
    York State Education Department of his conviction. He must comply with their
    directives regarding employment, and licensing and allow the Probation Department
    to verify the same.
•   The defendant shall submit his person, property, house, residence, vehicle, papers,
    computers (as defined in 18 U.S.C. § 1030(e)(1)), other electronic communications or
    data storage devices or media, or office, to a search conducted by a United States
    probation officer. Failure to submit to a search may be grounds for revocation of
    release. The defendant shall warn any other occupants that the premises may be
    subject to searches pursuant to this condition. An officer may conduct a search
    pursuant to this condition only when reasonable suspicion exists that the defendant
    has violated a condition of his supervision and that the areas to be searched contain
    evidence of this violation. Any search must be conducted at a reasonable time and in
    a reasonable manner.




                                         3
